DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed November 5, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 3, 5, and 6 are amended.  Claims 1-8 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted January 11, 2022 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (U.S. Patent No. 7,354,045 “Abe”).
Regarding Claim 1, Abe discloses a side rail ((2), (3)) formed in a split ring shape with an opening (16), and configured to be combined with an annular space expander (12) to form, together with the space expander, a multi-piece oil ring used in an internal 
Regarding Claim 5, Abe discloses that the first tapered surface portion (7) and the second tapered surface portion (11) are smoothly connected to each other by a tapered surface subportion (10) in a curved shape (see column 5, lines 6-15).
Regarding Claim 7, Abe discloses that the first tapered surface portion (7) is formed in a curved shape (see Figure 8).
Regarding Claim 8, Abe discloses that a hard film is provided on the outer peripheral surface and a surface of the beveled portion (see column 10, lines 20-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abe.
Regarding Claims 2 and 3, Abe discloses the invention substantially as claimed, but is silent concerning the relationship between an angle of the first tapered surface portion to the axial direction and an angle of the second tapered surface portion to the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to the difference between the angle of the first tapered surface portion to the axial direction and the angle of the second tapered surface portion to the axial direction, Abe teaches that these are variables that affect sliding friction of the side rail during engine operation, the various angles of the side rail are therefore result effective variables with the result being prevention and/or reduction of sliding friction (see Abe column 6, lines 15-46).
Therefore, it therefore would have been obvious to vary the surface angles of the side rail in order to arrive at the best sliding friction values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05(II)(A)-(B)).
Regarding Claim 4, Abe discloses the invention substantially as claimed, but is silent concerning the relationship of tapered surface portions and the thickness of the side rail. It nevertheless would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an end on a side where the first axial side surface of the first tapered surface portion is located and an end on a side where the second axial side surface of the second tapered surface portion is located to the first axial side surface is 60% or more and 80% or less of an axial thickness of the side rail, since it has been held that discovering an optimum value of a result effective In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to the difference between the tapered surface portions and the axial width of the side rail, Abe teaches that these are variables that affect sliding friction of the side rail during engine operation, the various measured dimensions of the side rail are therefore result effective variables with the result being prevention and/or reduction of sliding friction (see Abe column 9, lines 13-39).
Therefore, it therefore would have been obvious to vary the surface dimensions of the side rail in order to arrive at the best sliding friction values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05(II)(A)-(B)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Shimizu et al. (WO 2016/136202 “Shimizu”).  Note: reference to Shimizu herein is being made to U.S. Patent No. 10,508,738 which serves as an adequate translation.
Regarding Claim 6, Abe discloses the invention substantially as claimed, including wherein an area of the tapered surface subportion (10) and an area of an outer peripheral lower end surface (15) between the outer peripheral surface (13) and the first axial side surface (8) are provided so as to sandwich a combined area of the outer peripheral surface (13) and the second tapered surface portion (11) in the axial direction (see Figure 3) and are asymmetrical to each other with respect to a virtual plane passing through the axial center position between the first axial side surface and the second axial side surface (see Figure 3).  Abe does not disclose that an outer peripheral lower end 
However, Shimizu discloses a side rail (1) formed in a split ring shape with an opening (see Figures 1-5), which is configured to be combined with an annular space expander (3) to form, together with the space expander, a multi-piece oil ring used in an internal combustion engine (see column 1, lines 5-9). Shimizu discloses that side rail (1) includes a beveled portion (30) provided between the outer peripheral surface (14) and the second axial side surface (12) (see Figure 5), wherein beveled portion (30) is formed in a tapered surface having a diameter gradually decreasing from a position on the outer peripheral surface toward the second axial side surface (see Figure 5).  Shimizu discloses that an outer peripheral lower end surface between the outer peripheral surface (14) and the first axial side surface (11) defines a curved shape (see Figure 5). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the side rail of Abe by providing a curved surface on the outer peripheral lower end surface as described in Shimizu in order to avoid chipping or peeling of the lower end corner of the side rail during engine operation.

Response to Arguments
Applicant’s arguments (see Amendment filed November 5, 2021) with respect to the rejection(s) of Claim 1 under Section 102 have been fully considered but they are not persuasive.  
First, Applicant asserts that “the curved surface sliding portion of Abe is formed into a gently curved surface and thus not formed in a conical surface shape which has a linear contour in the sectional view” (see Amendment, page 7, last full paragraph). 
In response to Applicant's argument that the previously applied references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a conical surface shape which has a linear contour in the sectional view) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, Examiner submits that a conical shaped surface may have curved side faces, e.g., some nose cones for rockets, some bullets.  Such shaped surfaces may also be referred to as “rounded cones” or “curved cones”.  Therefore, the claimed limitation at issue reads upon the teachings of Abe.  
Next, concerning the arguments contained in the paragraph bridging pages 7-8 of the Amendment, Applicant seems to be attempting to anticipate the Abe reference being modified in future rejections by stating that modifying the surface of Abe will “render the prior art unsatisfactory for its intended purpose or change the principle of operation of the reference”.  This argument is moot in view of the previously addressed argument that a cone may have curved side faces.  
Concerning the arguments traversing the rejection of Claim 6 (see Amendment, pages 8-9), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747